NO. 3G3S6

IN THE SUWREME CGURT CF THE STATE OF HAWAlYl

LILINGE ELlKAPEKA FORREST, PetitiOner,

V

05

 

THE HONORABLE TRUDY K. T. SENDA, JUDGE GF THE D§§EG
COURT OF THE FlFTH ClRCUlT, STATE OF HAWAI‘l, Res [Hdent§§

  

 

313 .y
fw 4T§
Co 'W
OR:G:NAL Ps.ocaED:Ns w 
>  :.~.a-: 
r!` ~. hr
"'r 1b
"'~t
w C.o
m

ORDER

(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of the petition for a writ of

prohibition and mandamus filed by petitioner Lilinoe Elikapeka

Forrest and the papers in support, it appears that the

February 22, 2010 order denying petitioner's motion to dismiss

Cr. No. 5DTA-09-OO373 will be reviewable on appeal from a

judgment of conviction, if such judgment is entered. Petitioner,

if convicted, can appeal from the judgment pursuant to HRS § 641-

l2 (Supp. 2009) and can seek appellate review of the February 22,

2010 order. Therefore, petitioner is not entitled to

extraordinary relief. ee State v. Lo, ll6 Hawaifi 23, 25, 169
P.3d 975, 977 (2007) (“The extraordinary writ of mandamus [and/or

'is appropriate to confine an inferior tribunal to

prohibition]

the lawful exercise of its proper jurisdiction[,] [b]ut [the
writj may not be used to perform the office of appeal.” “Thus,
this court must determine at the outset whether [the] petitioner

may have a remedy by way of appeal or any other means or relief
from the trial court's action. ;. iccordingly,

lT 1

f_)`)

HEREBY ORDERED that the petition for a writ

0
I"‘h

prohibition and mandamus is denied.

DATED: Honolulu, Hawai‘i, March 23, 20l0.

;Wx¢@¢u £VL7\Mw¢m44gJ”gi
Qém%A.£M@@4;%y
/kTZ“M»/Z/6[Q¢ovav{2//